Per Curiam :
We are not convinced that the court below exceeded its legal discretion in refusing to open the judgment, concerning which complaint ivas made. We are, however, of the opinion that the costs of the proceedings should have been put upon Albertson. *483The complaint of the executrix was not wholly without foundation, inasmuch as there was included an amount of usurious interest which the court justly compelled the plaintiff to remit.
We direct, therefore, that the order of the court below be so amended as to impose the costs of the proceedings to open the judgment on Albertson, the plaintiff. With this amendment the decree of the court is affirmed, at costs of appellee.